Citation Nr: 1759306	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II (diabetes mellitus), to include as due to herbicide agent exposure. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Roanoke, Virginia Regional Office (RO). 

In March 2017, the Board, in relevant part, remanded the appeal to the RO for additional action. All actions ordered by the Board remand have been accomplished and the case is ready for appellate review. 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam. 

2. The Veteran's diabetes mellitus did not manifest to a compensable degree within one year from the date of service separation.  

3.  There is no credible supporting evidence that the claimed in-service stressors occurred.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for diabetes mellitus, to include as due to herbicide agent exposure, have not been met. 38 U.S.C. §§  1110, 1112, 1116, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA issued a March 2010 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The March 2010 notice was issued to the Veteran prior to the June 2010 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met. 

II. Analyses

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) evidence of a current disability; (2) evidence of an in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Diabetes Mellitus Type II

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, diabetes mellitus will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii). 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and diabetes mellitus becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e). 

In a February 2010 statement, the Veteran asserted that during his service, he was stationed in the Philippines, and while in the Philippines, he made "numerous trips" into Vietnam to conduct pickups of body bags containing deceased military personnel.

In a December 2015 statement, the Veteran asserted that during his service, he was stationed in the Philippines as an aircraft mechanic and maintained aircrafts flying into and out of Vietnam. The Veteran also asserted that while he was stationed in the Philippines, he flew into Vietnam on a C-130 aircraft to conduct cargo delivery, and that he received sixty-five dollars in "combat pay" for his trip into Vietnam. The Veteran also asserted that while in Vietnam, he witnessed B-52s conduct bombing raids, and he resided in a "chicken coop" with other airmen who were exposed to an herbicide agent.  

The Veteran's military personnel records (MPRs) do not indicate that he served in the Republic of Vietnam. A section titled "Foreign Service" lists the Philippines as the Veteran's only location indicating foreign service with a January 1968 departure date. Another section titled "Chronological Listing of Service" lists the Veteran's station of assignments during his period of active service. The Veteran's stations of assignments include U.S. and Philippine air force bases.  The Veteran is not in receipt of any combat medals or awards indicative of service in Vietnam or service in other locations in direct support of operations in Vietnam.   

Additionally, the Veteran's date of service separation is February 1969. A December 2009 private treatment record indicates the Veteran's earliest treatment for diabetes mellitus. Subsequent VA and private treatment records indicate the Veteran's further treatment and diagnosis for diabetes mellitus. 

The preponderance of the evidence is against a finding of service connection for diabetes mellitus. The Veteran does not meet the threshold requirements for presumptive or direct exposure to an herbicide agent because there is no persuasive evidence that the Veteran had service in the Republic of Vietnam.  In addition, the Veteran's diabetes mellitus manifested approximately forty years from his date of service separation. Therefore, service connection is not warranted and the claim is denied. 

B. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3). 

As noted above, the Veteran asserted that he served in the Republic of Vietnam, and while in Vietnam, he conducted pickups of body bags containing deceased military personnel and witnessed B-52s conducting bombing raids. The Veteran's assertion that he served in the Republic of Vietnam is unsubstantiated by his military personnel records. In the absence of credible supporting evidence that the claimed in-service stressors occurred, the criteria for service connection cannot be substantiated.  Therefore, the preponderance of the evidence is against a finding of service connection for PTSD, and the claim is denied.   


ORDER

Service connection for diabetes mellitus type II, to include as due to herbicide agent exposure, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


